DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on August 18 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 8-10 and 13 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0313397 A1). 
Regarding claim 1, Lee teaches in figures 1-14C and related text e.g. a memory cell (Fig.5 and Fig.14B) a storage element layer (150B; Fig.14B; Para. 0068) having a first surface (bottom surface) and a concaved second surface (upper surface concave; Para. 0071) opposite to the first surface (bottom surface); a bottom electrode (120-1; Para. 0029) disposed on the first 
Regarding claim 2, Lee teaches in figures 1-14C and related text e.g. a first dielectric layer (125; Para. 0033), wherein the bottom electrode (120-1; Fig.14B) is embedded in the first dielectric layer (125), and the liner layer (175; Fig.14B) is disposed across a top surface of the first dielectric layer and on side surfaces of the storage element layer (175 disposed on 120 and on side surface of 150b; Fig.14B).
Regarding claim 3, Lee teaches in figures 1-14C and related text e.g. a second dielectric layer (175; Para. 0072) disposed over the first dielectric layer (120), wherein the liner layer (160b; Fig.1) is located in between the second dielectric layer (175) and the storage element layer (150b).

Regarding claim 5, Lee teaches in figures 1-14C and related text e.g. the top electrode (136a; Fig.14B; Para. 0068) has a curved surface, and the curved surface is joined with the concaved second surface of the storage element layer (136a has a curved surface that joins 160b; Fig.14B).
Regarding claim 8, Lee teaches in figures 1-14C and related text e.g. a material of the storage element layer comprises a phase change material (Para. 0025), and the phase change 
Regarding claim 9, Lee teaches in figures 1-14C and related text e.g. a first interconnect structure (125 and 120-1; Fig.14B), disposed on a substrate (110; Fig.14B); a memory cell (ML-1a), disposed on the first interconnect structure (125), wherein the memory cell comprises: a bottom electrode (134; Fig.14B; Para. 0036) electrically connected to the first interconnect structure (120-1); a top electrode (136a; Fig.14B) disposed over the bottom electrode (120-1), wherein the top electrode (136a) has a planar first surface (top surface; Fig.14B), a curved second surface (bottom surface of 136a; Fig.14B) opposite to the planar first surface (top surface; Fig.14B) and side surfaces joining the planar first surface to the curved second surface (side surfaces of the top and bottom surface); a phase change layer (150b; Fig.14B) disposed between the bottom electrode (134; Fig.14B) and the top electrode (136a; Fig.14B); and a dielectric layer (175; Fig.14B) surrounding the phase change layer (150b) and the top electrode (136a); and a second interconnect structure (ML-2a), disposed on the memory cell (ML-1a) and electrically connected to the top electrode (136a).
Regarding claim 10, Lee teaches in figure 1-14C and related text e.g. a liner layer (160b; Fig.14) separating the dielectric layer (175) from the phase change layer (150b; Fig.14B). 
Regarding claim 13, Lee teaches in figure 1-14C and related text e.g. the phase change layer has a concaved surface (150b; Fig.14B; Para. 0005), and the concaved surface is joined with the curved second surface of the top electrode (136a curved surface in contact with the curve surface of 150b; Fig.14B). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0313397 A1) in view of Glassman et al. (US 2020/0144496 A1). 
Regarding claims 6 and 7, Lee does not teach an etch-stop layer disposed on the top electrode and the liner layer, and in contact with the top electrode and the liner layer and further 
	However, Glassman teaches a similar device and teaches an etch-stop layer (4360; Fig.6B; Para. 0077) disposed on the top electrode (4340; Fig.6B) and the liner layer (340;Fig. 6B), and in contact with the top electrode (4340) and the liner layer (340) and a conductive via (4400; Fig. 6B; Para. 0077) disposed on and electrically connected to the top electrode (4340; Fig.6B); and an insulating layer (4420; Fig.6B) disposed on the etch-stop layer (4360) and surrounding the conductive via (4400).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have an etch-stop layer disposed on the top electrode and the liner layer, and in contact with the top electrode and the liner layer and further comprising: a conductive via disposed on and electrically connected to the top electrode; and an insulating layer disposed on the etch-stop layer and surrounding the conductive via in the device of Lee as taught by Glassman for the purpose of forming additional interconnect layers and protect the memory device (Para. 0080). 

Regarding claim 14, Lee does not teach an etch-stop layer covering the planar first surface of the top electrode and covering a top surface of the dielectric layer.
However, Glassman teaches an etch-stop layer (4360; Fig.6B) covering the planar first surface of the top electrode (top surface of 4360; Fig.6B) and covering a top surface of the dielectric layer (4200; Fig.6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to an etch-stop layer covering the planar first surface of the .
Allowable Subject Matter
Claims 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to since the prior art reference does not teach “… a top surface of the top electrode is aligned with a top surface of the liner layer and a top surface of the second dielectric layer…” with the rest of the limitations of claims 3, 2, and 1. 
Claim 11 is objected to since the prior art reference does not teach “…the planar first surface of the top electrode is aligned with a top surface of the liner layer and a top surface of the dielectric layer…” with the rest of the limitations of claims 10 and 9.
Claim 12 is objected to since the prior art reference does not teach “…side surfaces of the phase change layer are aligned with the side surfaces of the top electrode…” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894